 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDPHILCO CORPORATIONandAMERICAN FEDERATION OF TECIINICAL EN-GINEERS,AFL, PETITIONER.Case No. 4-RC-1976. September-30,1954Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Herbert B. Mintz, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.1Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employees ofthe Employer.'3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act, for the following reasons:The Petitioner seeks to represent a unit comprising all employeesin the following classifications at the Employer's Philadelphia andCroydon, Pennsylvania, plants: (1) Troubleshooting, electronics; (2)maintenance (production test equipment) ; and (3) calibration andlaboratory measurements.The Petitioner asserts that these employeesare highly skilled electronic technicians, and is willing to representany unit composed of such employees, either broader or narrower inscope, as the Board might deem appropriate.The Intervenors andEmployer assert that these classifications may not appropriately besevered from the broad production and maintenance units in whichthey have been represented by the Intervenors for a substantial numberof years.Operations at the Employer's Philadelphia plants are conductedthrough 2 operating divisions, 1 of which manufactures television andradio and the other various types of electronics equipment such asradar for the Government and for industrial concerns. In both divi-sions the production process is carried on mainly by means of longconveyor belts, or lines, of which the first and greater portions aredevoted to various wiring and assembly operations.The latter por-tions, referred to as the "back end" operations, include some assembly,but consist mainly of testing operations together with provisions forthe repair of defective parts or sets.The classifications sought by thePetitioner perform their functions in connection with these back endoperations.1Motions of the Employer and Intervenors to dismiss the petition are granted for seasonshereinafter appearing.3 Locals 101 and 102, International Union of Electrical, Radio and Machine Workers,CIO, were permitted to intervene on the basis of a contractual interest.110 NLRB No. 20. PHILCO CORPORATION185Most of the troubleshooterssought by the Petitioner,' of whomthere are 353,4 are stationed close up against one or another of thevarious test conveyor lines.Some, however, are stationed in troublebays 6 to 10 feet from the line. In general, they check the units orsetsrejected by test operators stationed on the lines, and endeavor toclearminor troubles by tube changes, simple adjustments, or othermethods.In case of major troubles, it is their function to locate thesource of trouble, after which they may send the defective units to berepaired by repairmen working in repair bays.Like the test operatorsand other production classifications working on the line, the trouble-shooters are under the supervision of the plant's production supervisors.The maintenance (production test equipment) men, of whom thereare 64, maintain the various test instruments, such as voltmeters, ohm-meters, oscilloscopes, analyzers, oscillators, attenuators, etc., used bythe test operators and by the troubleshooters working on the varioustest conveyorlines.They are located at positions usually near the endof a conveyor belt, where they may remain awaiting notification ofsome sort of breakdown along the line, or they may walk along the lineto check on it. They spend part of their time repairing or buildingjigs and fixtures for use in applying tests, and they build the trouble-shooters' stations and install the instruments on them.Unlike thetroubleshooters and other classifications working on the line, they areunderseparatesupervisors responsible to the factory engineeringdivision.Of the 37 measurement and calibrationmen, 6are locatedin 2 sig-nal cages in the television and radio division plants, where theymaintain the equipment for generating and distributing the varioustypes of signals 5 applied to the sets in the test conveyorlines for usein the testing operations.Fifteen measurement and calibration menwork in plant 11 checking out production test equipment which theEmployer builds in that plant for its own use, and repairing certainequipment sent to them from the signal cages and the production floor.The remainder in this category are divided among several locations inboth the television and radio and the Government and industrial divi-sions.The employees in this classification are also under the separatesupervision of the factory engineering division.The record indicates that some background of training or experi-ence isdesirable in order to qualify for these positions, and that vari-s The Petitioner would include both the classification of troubleshooters,electronics, inthe television and radio division and its counterpart,the classification of troubleshooters,radar,in the Government and industrial division.It does not seek to represent thetroubleshooters(continuity)who work on that portion of the test lines which precedesthe insertion of tubes and application of alternating current to the assembled unit.' There are approximately 9,000 production and maintenance employees in the Employer'sPhiladelphia plants.5 In the words of one of the measurement and calibration men, "a signal is a voltage inthe form in which a television or radio receiver sees it." 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDous individuals have acquired this background through such methodsas home study of texts and periodicals, practical experience in radioshops or in amateur radio, correspondence courses, and part-time orfull-time attendance at technical schools.The Employer has recog-nized the desirability of some degree of ability and experience by pre-scribing tests which must be passed for entrance to these positions.Thus in 1950 the Employer established four progressive grades in thetroubleshooter, electronics, classification, and began a program ofexaminations for these positions.At necessary intervals, the Em-ployer gives a written screening examination open to all employees inthe plants.Those passing it are placed in a pool of availability andapplicants are selected from the pool, in order of seniority, to take afurther oral examination to fill the lowest grade of the troubleshootingclassification 6Thereafter, at quarterly intervals, the troubleshootersare given further written examinations which, together with a per-formance rating, enable them to progress to the three higher gradesat increases in pay.The maintenance (production test equipment)and measurement and calibration employees are likewise qualified fortheir jobs by writtenexaminations,but advancement to the highergrades and pay scales within these classifications, though based uponmerit, is not determined by further examinations.The 3 classifica-tions here involved are paid at a higher hourly rate than most of theproduction and maintenance employees, but there are 7 classificationsthatreceive asmuch or more than they do.7It is apparent from the foregoing facts that the classificationssought by the Petitioner must possess a higher degree of skill andability than most of the other production and maintenance employees.However, it is likewise clear that there is no established course oftraining, comparable to an apprenticeship, either provided for orrequired of them.Nor does their progression within classificationappear to be comparable to the advancement from apprentice tojourneyman that is characteristic of a craft.For this reason, as wellas the nature of their duties and abilities, we are not convinced thatthey constitute a craft.Nor do we believe that they are technicianswithin the sense in which the Board has used that term.' The trouble-shooters, who constitute the greater part of the group sought by theG In February1953 the Employerannounced an examinationfor qualification to takea basic course in troubleshootingAbout 1,400applications were receivedand about 300persons actuallytook the examinationOf these,the 42 havingthe highestgrades wereselectedto take thecourse;scheduledto occupy2 evenings a week for 12 weeks, on theemployees'own time.Thosecompleting the coursewere still required,however, to takethewritten and oral screening examinationsfor thelowest troubleshooting grade, asopenings in that position might occur.7These arethemeterrepairmen,fixturemakers,steeplejacks,project group leaders,heat treaters,toolroom machinists,and tool, die,and gauge makers.s See, for example,Gerber Plastic Company,108 NLRB 403, wherethe Board excludedtechnical employees from a unit of production and maintenanceemployeesupon objectionbeing raised to their inclusion. LUMBER FABRICATORS, INC.187Petitioner, work on or in close connection with the several testingconveyor lines, or "back end" operations, which constitute a substan-tial part of the Employer's production assembly line procedure. Thefunction performed by the troubleshooters is patently an essentialand integral part of that procedure. The functions of the other cate-gories sought consist essentially of the provision and maintenance ofthe testing line equipment.Upon the entire record, we find that thecategories here sought to be represented as a separate group are essen-tially no more than highly skilled production and maintenance em-ployees, and as such are not entitled to severance from the existingproduction and maintenance units.9Therefore we shall dismiss thepetition.[The Board dismissed the petition.]MEMBERS MURDOCK and RODGERS took no part in the considerationof the above Decision and Order.9Cf.Heintz ManufacturingCo., 100 NLRB1521 at 1526;AmericanPotash &ChemicalCorporation,107 NLRB 1418.LUMBER FABRICATORS,INC.andUNITED ELECTRICAL,RADIO ANDMACHINE WORKERS OF AMERICA(UE), PETITIONER.CaseNo.9-RC-2288.September30, 1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Orville E. Andrews, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of all production and maintenance em-ployees at the Employer's Clarksville, Ohio, plant.The Employerand the Intervenor contend as to scope, that only a multiplant unit,including the employees of the Employer's main plant at Fort Payne,Alabama, is appropriate.3 United Brotherhood of Carpenters&Joiners ofAmerica, AFL,was permitted to inter-vene at the hearing on the basis of a sufficient showing of Interest.110 NLRB No. 21.